UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-6514



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


BENJAMIN SHABAZZ PEAY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CR-90-89)


Submitted:   June 19, 1997                  Decided:   July 8, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin Shabazz Peay, Appellant Pro Se.      David Bernard Smith,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

post-judgment motion requesting a copy of his trial transcript at

the government's expense. The Appellant asserts that he needs the

transcript to support a 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

motion; he did not file a § 2255 motion prior to requesting the
transcript. The district court denied the motion because Appellant

did not show a particularized need for the transcript. See 28
U.S.C. § 753(f) (1994).   We have reviewed the record and the dis-

trict court's order and find no reversible error. Accordingly, we

affirm the district court's order. United States v. Peay, No. CR-

90-89 (M.D.N.C. Mar. 13, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2